Citation Nr: 0505835	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  95-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for keloid scars of the 
chest.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from June 1988 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the case to the RO in August 2001.  

The issues of service connection for keloid scars of the 
chest and entitlement to an initial evaluation in excess of 
20 percent for lumbosacral strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The probative evidence establishes that a sinus disorder 
preexisted entry into active service and the probative 
medical evidence establishes that the preexisting disability 
underwent a permanent increase in severity during active 
service.  


CONCLUSION OF LAW

A preexisting sinus disorder was aggravated during active 
service.  38 U.S.C.A. § 1111, 1131, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction did 
not notify the veteran of the information and evidence 
necessary to substantiate the claim and the above duties to 
obtain or provide evidence prior to the February 1993 rating 
decision.  However, further discussion of the duty to notify 
and the duty to assist is unnecessary in this case as the 
Board finds that a preexisting sinus disorder was aggravated 
during active service and service connection is established.  
Consequently, there is no prejudice to the appellant.  


Service connection for sinus disorder

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
370 F.3d 1089, 1093 (Fed. Cir. 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner, 370 F.3d at 1093 
(citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner, 370 F.3d at 1093 (citing 38 U.S.C. 
§ 1111 (emphasis added)); see VAOGCPREC 3-2003 (July 16, 
2003).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a sinus disorder.  
He contends that during basic training he was directly 
exposed to tear gas while taking his gas mask off in the gas 
chamber.  He maintains that since this exposure he has had 
continuous and progressively worsening sinus problems.  He 
contends that, even though he had experienced seasonal 
allergy symptoms during the spring and fall prior to active 
service, the gas exposure during basic training permanently 
aggravated his sinus condition.  He also contends that his 
sinus condition was also aggravated by exposure to smoke from 
oil fires and other noxious fumes while serving in the 
Persian Gulf.  He argues that the evidence supports service 
connection.  

A preexisting sinus disorder was not noted at the time the 
veteran had been examined, accepted and enrolled for active 
service.  The March 1988 medical enlistment examination does 
not contain a notation of a sinus disorder.  Physical 
evaluation showed the sinuses were normal.  In the 
accompanying report of medical history the veteran denied a 
history of nasal problems, sinusitis, and hay fever.  

The service medical records show the veteran was seen in 
September 1988 with a two-week history of difficulty 
breathing through his nose due to congestion.  The assessment 
was a plugged nose.  In March 1989 the veteran was seen for 
complaints of headache and nasal congestion.  Examination 
showed nasal discharge.  The diagnosis was sinusitis.  In 
September 1990 he was seen for complaints of nasal congestion 
and a runny nose especially at night.  Physical examination 
revealed pale, boggy mucosa.  The diagnosis was allergic 
rhinitis.  In April 1991 the veteran was seen for complaints 
of sneezing, and itchy, watery eyes.  He reported that he 
experienced these symptoms during the fall and spring.  
Physical examination revealed swollen nasal mucosa.  The 
assessment was allergic rhinitis for which he was given 
medication.  The service medical records show no further 
complaints of or treatment for sinus symptoms.  

During VA examination in December 1992 the veteran reported 
that he experienced recurrent sinusitis every fall and 
spring.  Physical examination of the nose and nasal passages 
was normal.  The diagnosis was sinusitis (seasonal allergy).  

During the September 1993 Persian Gulf Registry examination 
the veteran reported having been stationed in areas exposed 
to burning oil and other petroleum products.  He complained 
of increased nasal congestion.  The assessment was allergic 
rhinitis for which he was receiving treatment.  

During VA examination in February 1994 the veteran reported 
that he began experiencing postnasal drip in 1988 during the 
hay fever season, which returned every fall and spring.  
Physical examination of the nose and nasal passages was 
normal.  The diagnosis was history of allergic sinusitis 
during the hay fever season.  

During VA examination in July 2003 the veteran reported that 
his chronic sinus symptoms began in 1988 following exposure 
to tear gas.  The examiner noted a history of allergic 
symptoms worse in the fall and spring, which include 
rhinorrhea and congestion.  The examiner stated that the 
medical records that were provided were reviewed in 
connection with the examination.  The examiner states that a 
review of the medical records shows the veteran has a history 
of allergy symptoms, which continues to occur every fall and 
spring.  The diagnosis was allergic and vasomotor rhinitis.  
Based on the examination and review of the evidence, the 
examiner indicated that it is as likely as not that the 
veteran's sinus condition had been exacerbated by exposure to 
noxious fumes during active service.  

Since a sinus disorder was not noted when he had been 
examined, accepted, and enrolled for service, the veteran is 
presumed to have been in sound condition at entry into 
service and the presumption of soundness applies in this case 
under 38 U.S.C.A. § 1111.  

Therefore, the initial question is whether the evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
into active service.  

The Board finds that the probative evidence demonstrates that 
the veteran's chronic sinus disorder preexisted his entry 
into the military service in June 1988.  

The evidence supporting such a finding includes the service 
medical records and the post-service VA examination findings.  
Despite the fact that a sinus disorder was not noted during 
the enlistment examination at the time of entry into active 
service, these records show diagnoses of sinusitis and 
allergic rhinitis.  The post-service VA examinations also 
show continued diagnoses of sinusitis and allergic and 
vasomotor rhinitis.  The most probative evidence on this 
issue is the assessment during the July 2003 VA examination.  
The medical opinion rendered by the examiner concerning 
aggravation of the veteran's sinus disorder during active 
service clearly presupposes the fact that the disability 
preexisted his entry into active service.   

Therefore, the Board finds that the probative evidence 
establishes that a sinus disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1137; 
Wagner, 370 F.3d at 1093; see VAOGCPREC 3-2003 (July 16, 
2003).  

The next question is whether the evidence demonstrates that 
veteran's sinus disorder was aggravated by such service.  

The only competent medical evidence on this issue consists of 
the medical opinion rendered by the examiner who conducted 
the July 2003 VA examination.  The examiner stated that he 
had reviewed the veteran's medical records in conjunction 
with the examination.  Based on that review the examiner 
opined that the veteran's allergic and vasomotor rhinitis had 
been exacerbated by exposure to noxious fumes during active 
service.  This is the only competent medical evidence of 
record addressing the issue and it establishes that the 
veteran's preexisting sinus disorder was aggravated during 
active service.  

A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

For these reasons, the Board finds that the probative medical 
evidence establishes that the veteran's preexisting sinus 
disorder underwent a permanent increase in severity during 
active service.  Consequently, the Board concludes that the 
preexisting sinus disorder was aggravated during active 
service.  38 U.S.C.A. § 1111, 1131, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  


ORDER

Service connection for a sinus disorder is granted.  


REMAND

The veteran seeks service connection for keloid scars of the 
chest.  He contends that, although this preexisted active 
service, this condition was aggravated by exposure to tear 
gas during basic training.  

The veteran's March 1988 enlistment examination noted keloid 
scars on the chest, which were not considered disabling.  In 
June 1990, the veteran was treated for gradual enlargement, 
bleeding, and an infection of a two-inch long keloid on his 
chest.  An assessment of a furuncle within a keloid was made.  
According to a December 1992 VA examination, the veteran 
reported that he had three small scars on his chest that 
began as scratches and developed into keloids approximately 
one-inch in length.  Three keloid scars on the anterior chest 
wall were diagnosed.  

In August 2001 the Board remanded the case and requested a VA 
dermatological examination to determine the nature, severity, 
and etiology of any keloid scars on his chest.  The Board 
also requested that the examiner review the claims folder in 
conjunction with the examination and verify in the report 
that the claims folder was reviewed.  

The July 2003 examination revealed an elevated scar at the 
anterior chest wall measuring about 5.0 centimeters by 0.85 
centimeters with tenderness, adherence, keloid formation of 
more than six square inches and hyperpigmentation of more 
than six square inches.  The physician stated that the 
veteran has a keloid scar of the anterior chest wall.  The 
physician stated that the initial size of the scar and at the 
time it was diagnosed was not in the medical records 
reviewed.  He stated he could not determine whether the 
keloid scar in the anterior chest had increased in severity 
beyond normal progression during active service.  

It is clear from the report that the examiner either did not 
have or did not review the claims folder in conjunction with 
the examination.  The RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the CAVC.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the CAVC are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004).  

The veteran also seeks entitlement to an initial evaluation 
in excess of 20 percent for lumbosacral strain.  

As previously stated, the CAVC has held that section 5103(a), 
as amended by the Veterans Claims Assistance Act of 2000 
(VCAA) and § 3.159(b), as amended, require VA to inform a 
claimant of (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide, and (4) a request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not provided the veteran with the notice 
requirements contained in the new section 5103(a) with 
respect to the issue of entitlement to an initial evaluation 
in excess of 20 percent for lumbosacral strain, as 
implemented by new regulation § 3.159(b).  While the RO 
provided notice of the evidence and information necessary to 
substantiate his claims for service connection and the duties 
to obtain or provide evidence in January 2003, the 
notification letter did not include notice of the specific 
evidence and information necessary to substantiate his claim 
for entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.  The representative argues 
that the case must be remanded in order to fulfill the notice 
requirements set forth in 38 C.F.R. § 3.159(b).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  Furnish the veteran a development 
letter on the issue of entitlement to an 
increased evaluation in excess of 20 
percent for lumbar strain consistent with 
the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  Such 
notice should specifically apprise the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim for increased 
evaluation in excess of 20 percent for 
lumbar strain, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide, 
and (4) a request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim for 
increased evaluation in excess of 20 
percent for lumbar strain.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of the notification 
letter must be incorporated into the 
claims file.

2.  The AMC should arrange for a VA skin 
examination to determine the nature and 
etiology of the veteran's keloid scars of 
the chest.  The physician should review 
the veteran's service medical records 
specifically his March 1998 enlistment 
examination and the June 1990 treatment 
records pertaining to findings regarding 
keloid scars.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the physician should provide an 
opinion as to:  

What is the likelihood that the veteran's 
preexisting keloid scars of the chest, 
which were noted on the March 1988 
enlistment examination, underwent an 
increase in severity during active 
service, i.e., worsening of the enduring 
disability and not merely a temporary 
flare-up of symptoms associated with the 
condition?  

If the veteran's preexisting keloid scars 
of the chest underwent an increase in 
severity during active service, what is 
the likelihood that the increase in 
disability is due to the natural progress 
of the disease?  

A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  The VBA AMC should then readjudicate 
the issues on appeal.  If the benefits 
requested are not granted issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


